DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 12/28/2020 are entered for prosecution. Claims 1-20 remain pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gero G. McClellan (44,227) and Josh Blanton on 1/8/2020.

The application has been amended as follows: 

1.	(Currently Amended)	A method comprising: 
	initiating at a first network element a copy packet queue for packets transmitted by the first network element; 
	transmitting a packet stream from the first network element to a second network element from a first packet queue 
	storing a copy of each packet of the transmitted packet stream in the copy packet queue at the first network element; 
	receiving a drop packet notification at the first network element from the second network element, where the drop packet notification identifies a packet count of a dropped packet;

	transmitting a retransmission notification to the second network element, wherein a copy of the retransmission notification is stored in the copy packet queue; and
	after the transmission of the retransmission notification, retransmitting the packet stream from the first network element to the second network element using stored packet copies in the copy packet queue, where the retransmitted packet stream begins at the selected packet copy stored in the copy packet queue, and wherein a copy of each retransmitted packet of the retransmitted packet stream is stored in the copy packet queue. 

2. 	(Original) The method of claim 1, wherein initiating the copy packet queue comprises: 
	determining a round trip time (RTT) for a network hop between the first network element and the second network element;
	determining a buffer size for the copy packet queue based on the RTT for the network hop; and 
	allocating storage space for the copy packet queue based on the determined buffer size. 

3. 	(Previously Presented) The method of claim 1, wherein transmitting the packet stream from the first network element to the second network element comprises: 
	incrementing a transmitted packet counter upon transmission of a first packet in the packet stream; and
	marking a packet copy of the first packet in the packet stream with a packet count from the transmitted packet counter. 
	
4. 	 (Previously Presented) The method of claim 3, wherein the drop packet notification comprises the packet count of the dropped packet. 

5. 	(Previously Presented) The method claim 4, further comprising:
	 determining from the copy of the retransmission notification in the copy packet queue that retransmission of the dropped packet is complete; 
	determining from the transmitted packet counter that the retransmission of the packet stream is complete; and 
	resuming transmission of the packet stream from the first packet queue. 

6. 	(Original) The method of claim 1, further comprising: 
	transmitting a synchronization packet from the first network element to the second network element prior to transmitting the packet stream. 

7. 	(Original) The method of claim 1, wherein the copy packet queue comprises a looping queue, wherein a first received packet copy is discarded when a new packet copy is stored. 

8. 	(Currently Amended) A system, comprising:
	a processor; and
	a memory comprising instructions which, when executed on the processor, performs an operation, the operation comprising:
		initiating at a first network element a copy packet queue for packets transmitted by the first network element; 
		transmitting a packet stream from the first network element to a second network element from a first packet queue;
		storing a copy of each packet of the transmitted packet stream in the copy packet queue at the first network element; 
 		receiving a drop packet notification at the first network element from the second network element, where the drop packet notification identifies a packet count of a dropped packet;
		selecting a packet copy stored in the copy packet queue correlating to the dropped packet based on the packet count of the dropped packet and a packet count of the packet copy; 
		transmitting a retransmission notification to the second network element, wherein a copy of the retransmission notification is stored in the copy packet queue; and
		after the transmission of the retransmission notification, retransmitting the packet stream from the first network element to the second network element using stored packet copies in the copy packet queue, where the retransmitted packet stream begins at the selected packet copy in the copy packet queue, and wherein a copy of each retransmitted packet of the retransmitted packet stream is stored in the copy packet queue. 

9. 	(Original) The system of claim 8, wherein initiating the copy packet queue comprises: 

	determining a buffer size for the copy packet queue based on the RTT for the network hop; and 
	allocating storage space for the copy packet queue based on the determined buffer size. 

10. 	(Previously Presented) The system of claim 8, wherein transmitting the packet stream from the first network element to the second network element comprises: 
	incrementing a transmitted packet counter upon transmission of a first packet in the packet stream; and
	marking a packet copy of the first packet in the packet stream with a packet count from the transmitted packet counter. 
	
11. 	 (Previously Presented) The system of claim 10, wherein the drop packet notification comprises the packet count of the dropped packet. 

12. 	(Previously Presented) The system of claim 11, wherein the operation further comprises:
	 determining from the copy of the retransmission notification in the copy packet queue that retransmission of the dropped packet is complete; 
	determining from the transmitted packet counter that the retransmission of the packet stream is complete; and 
	resuming transmission of the packet stream from the first packet queue. 
	
13. 	(Original) The system of claim 8, wherein the operation further comprises: 
	transmitting a synchronization packet from the first network element to the second network element prior to transmitting the packet stream. 

14. 	(Original) The system of claim 8, wherein the copy packet queue comprises a looping queue, wherein a first received packet copy is discarded when a new packet copy is stored.

15.	(Currently Amended)	A computer program product comprising a non-transitory computer-readable medium program having program instructions embodied therewith, the program instructions executable by a processor to perform an operation, the operation comprising:

	transmitting a packet stream from the first network element to a second network element from a first packet queue;
	storing a copy of each packet of the transmitted packet stream in the copy packet queue at the first network element; 
 	receiving a drop packet notification at the first network element from the second network element, where the drop packet notification identifies a packet count of a dropped packet; 
	selecting a packet copy stored in the copy packet queue correlating to the dropped packet based on the packet count of the dropped packet and a packet count of the packet copy; 
	transmitting a retransmission notification to the second network element, wherein a copy of the retransmission notification is stored in the copy packet queue; and
	after the transmission of the retransmission notification, retransmitting the packet stream from the first network element to the second network element using stored packet copies in the copy packet queue, where the retransmitted packet stream begins at the selected packet copy in the copy packet queue correlating to the dropped packet, and wherein a copy of each retransmitted packet of the retransmitted packet stream is stored in the copy packet queue. 

16. 	(Original) The computer program product of claim 15, wherein initiating the copy packet queue comprises: 
	determining a round trip time (RTT) for a network hop between the first network element and the second network element;
	determining a buffer size for the copy packet queue based on the RTT for the network hop; and 
	allocating storage space for the copy packet queue based on the determined buffer size. 

17. 	(Previously Presented) The computer program product of claim 15, wherein transmitting the packet stream from the first network element to the second network element comprises: 
	incrementing a transmitted packet counter upon transmission of a first packet in the packet stream; and
	marking a packet copy of the first packet in the packet stream with a packet count from the transmitted packet counter. 
	


19. 	(Previously Presented) The computer program product of claim 18, wherein the operation further comprises:
	 determining from the copy of the retransmission notification in the copy packet queue that retransmission of the dropped packet is complete; 
	determining from the transmitted packet counter that the retransmission of the packet stream is complete; and 
	resuming transmission of the packet stream from the first packet queue. 
	
20. 	(Original) The computer program product of claim 15, wherein the operation further comprises: 
	transmitting a synchronization packet from the first network element to the second network element prior to transmitting the packet stream. 



Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “initiating at a first network element a copy packet queue for packets transmitted by the first network element; transmitting a packet stream from the first network element to a second network element from a first packet queue storing a copy of each packet of the transmitted packet stream in the copy packet queue at the first network element; receiving a drop packet notification at the first network element from the second network element, where the drop packet notification identifies a packet count of a dropped packet; selecting a packet copy stored in the copy packet queue correlating to the dropped packet based on the packet count of the dropped packet and a packet count of the packet copy; transmitting a 

Menachem et al. (US 20180004705 A1, hereafter Menachem) in view of Bloch et al. (US 20150271244 A1, hereafter Bloch) –  disclose “initiating at a first network element a copy packet queue for packets transmitted by the first network element; transmitting a packet stream from the first network element to a second network element from a first packet queue storing a copy of each packet of the transmitted packet stream in the copy packet queue at the first network element; receiving a drop packet notification at the first network element from the second network element, where the drop packet notification identifies a packet count of a dropped packet; selecting a packet copy stored in the copy packet queue correlating to the dropped packet based on the packet count of the dropped packet and a packet count of the packet copy; transmitting a retransmission notification to the second network element, wherein a copy of the retransmission notification is stored in the copy packet queue; and retransmitting the packet stream from the first network element to the second network element using stored packet copies in the copy packet queue, where the retransmitted packet stream begins at the selected packet copy stored in the copy packet queue, and wherein a copy of each retransmitted packet of the retransmitted packet stream is stored in the copy packet queue.” (For details, see the rejections of claims 1, 8 and 15 in the Non-Final Office Action mailed 9/28/2020). Here, the 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOO JEONG/
Primary Examiner, Art Unit 2473
1/8/2021